Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 21 are objected to because of the following informalities: These claims recite the features “n > 1 first electrical lines” and “m > 1 second electrical lines.”  The terms “n” and “m” must be clearly defined. Appropriate correction is required.
Claims 11 and 21 are objected to because of the following informalities: These claims recite the features “m dot n.”  The symbol dot is vague and should be replaced with other term. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claims 11 and 21 are objected to because of the following informalities: these claims recite the limitations “for connection to an associated first line.” However, the claims recite the limitations “on an anode side to a first line” in line 5. There is insufficient antecedent basis for this limitation in the claim. The dependent claims are also rejected for the same reasons.
. Appropriate correction is required. 
Allowable Subject Matter
Claims 11-21 would be allowable if rewritten to overcome the rejections and objections above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEJOON AHN/Examiner, Art Unit 2628